Citation Nr: 1241244	
Decision Date: 12/03/12    Archive Date: 12/12/12

DOCKET NO.  10-45 836	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Waco, Texas


THE ISSUES

1.  Entitlement to service connection for lower extremity pain and numbness (claimed as neuropathy secondary to service connected diabetes mellitus).

2.  Entitlement to service connection for bilateral knee disability.

3.  Entitlement to service connection for bilateral hearing loss disability.


REPRESENTATION

Appellant represented by:	Texas Veterans Commission 


ATTORNEY FOR THE BOARD

J. Hager, Counsel


INTRODUCTION

The Veteran served on active duty in the Navy from June 1967 to December 1973, and had prior active duty in the Naval Reserve, beginning in December 1962.

These matters initially came  before the Board of Veterans' Appeals (Board) from a May 2010 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in Waco, Texas.  In that decision, the RO denied entitlement to service connection for bilateral knee pain, bilateral hearing loss disability, and a disability of the bilateral lower extremities (claimed as leg pain, foot pain, and also described as burning and numbness in both feet).  The Veteran subsequently clarified with regard to the latter claim that he sought service connection for leg pain due to peripheral neuropathy of the lower legs secondary to diabetes.  The Board notes that service connection for diabetes was granted in the May 2010 rating decision.

In September 2011, the Board remanded the claims to the RO, via the Appeals Management Center (AMC), for additional development.  For the reasons stated below, the RO/AMC complied with the Board's remand instructions with regard to the claim being decided herein.  Stegall v. West, 11 Vet. App. 268, 271 (1998).

The claims for service connection for bilateral knee and bilateral hearing loss disabilities are addressed in the REMAND portion of the decision below and are REMANDED to the RO via the Appeals Management Center (AMC), in Washington, DC.


FINDINGS OF FACT

1.  The Veteran's bilateral leg pain is neither caused nor aggravated by a service connected disease or injury, to include diabetes.

2.  The Veteran's bilateral leg pain is not due to a disease or injury in service.


CONCLUSIONS OF LAW

1.  A disability of the lower extremities is not proximately due to, the result of, or aggravated by, a service connected disease or injury.  38 U.S.C.A. §§ 1110, 1131, 5103, 5103A, 5107 (West 2002 & Supp. 2012); 38 C.F.R. §§ 3.102, 3.159, 3.303, 3.310 (2012).
 
2.  A disability of the lower extremities was not incurred in or aggravated by service.  38 U.S.C.A. §§ 1110, 1131, 5103, 5103A, 5107; 38 C.F.R. §§ 3.102, 3.159, 3.303.


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

VCAA

The Veterans Claims Assistance Act of 2000 (VCAA), Pub. L. No. 106-475, 114 Stat. 2096 (Nov. 9, 2000) (codified at 38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5106, 5107, 5126 (West 2002 & Supp. 2012)) redefined VA's duty to assist claimants in the development of their claims. VA regulations for the implementation of the VCAA were codified as amended at 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a) (2012).

Under the VCAA, VA must inform the claimant of any information and evidence not of record (1) that is necessary to substantiate the claim; (2) that VA will seek to provide; (3) that the claimant is expected to provide; and (4) must request that the claimant provide any evidence in his possession that pertains to the claim.  Pelegrini v. Principi, 18 Vet. App. 112, 120-21 (2004); 38 U.S.C.A. § 5103(a); 38 C.F.R. § 3.159(b).

The United States Court of Appeals for Veterans Claims (Court) has also held that the VCAA notice requirements of 38 U.S.C.A. § 5103(a) and 38 C.F.R. § 3.159(b) apply to all five elements of a service connection claim. Those five elements include: 1) veteran status; 2) existence of a disability; 3) a connection between the Veteran's service and the disability; 4) degree of disability; and 5) effective date of the disability.  Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006).

In January and March 2010 pre-rating letters, the RO notified the Veteran of the evidence needed to substantiate the claim for service connection for leg pain on a direct incurrence basis and as secondary to diabetes.  This letter also satisfied the second and third elements of the duty to notify by delineating the evidence VA would assist in obtaining and the evidence it was expected that he would provide.  Quartuccio v. Principi, 16 Vet. App. 183, 186-87 (2002); Charles v. Principi, 16 Vet. App. 370 (2002).

For claims pending before VA on or after May 30, 2008, 38 C.F.R. § 3.159 was amended to eliminate the requirement that VA request that a claimant submit any evidence in his or her possession that might substantiate the claim.  73 Fed. Reg. 23,353 (Apr. 30, 2008).  In any event, the January and March 2010 letters complied with this requirement.

The Veteran has substantiated his status as a veteran.  The Veteran was notified of all other elements of the Dingess notice, including the disability rating and effective date elements of his claims, in the January and March 2010 letters.

The VCAA also requires VA to make reasonable efforts to help a claimant obtain evidence necessary to substantiate his claim.  38 U.S.C.A. § 5103A; 38 C.F.R. § 3.159(c), (d).  This "duty to assist" contemplates that VA will help a claimant obtain records relevant to his claim, whether or not the records are in Federal custody, and that VA will provide a medical examination or obtain an opinion when necessary to make a decision on the claim.  38 C.F.R. § 3.159(c)(4).  

In this case, VA obtained the Veteran's service treatment records (STRs).  The Veteran indicated in a September 2011 statement in support of claim (VA Form 21-4138) that all of his treatment was by VA.  In its September 2011 remand, the Board noted that records from the Dallas, Texas VA Medical Center (VAMC) had been associated with the claims file, but that a cover sheet indicated that the Dallas VAMC records were available in CAPRI and there were "too many to print for file."  The Board instructed that the RO/AMC should clarify whether all relevant treatment records had been obtained and associated with the claims file.  The RO indicated in its August 2012 supplemental statement of the case (SSOC) that it had obtained and reviewed all relevant VA treatment records, and the Board has reviewed these treatment records in both the physical and Virtual VA claims file.  The RO/AMC therefore complied with the Board's remand in this regard and there is no indication that there are any outstanding treatment records relevant to the claim being decided herein.

The Board also indicated in its September 2011 remand that the April 2010 VA examination was inadequate with regard to the claim for service connection for lower extremity pain and numbness and that a new examination was required.  Such examination was conducted in October 2011 and the Board finds that this examination was adequate and complied with the Board's remand instructions for the reasons stated below.

For the reasons set forth above, the Board finds that VA has complied with the VCAA's notification and assistance requirements.  The claim for service connection for lower extremity pain and numbness, claimed as neuropathy secondary to service connected diabetes mellitus, is thus ready to be considered on the merits.

Analysis

As an initial matter, the Board notes that the Veteran did not engage in combat with the enemy.  Therefore, the combat provisions of 38 U.S.C.A. § 1154 (West 2002) are not applicable.

Service connection will be granted if the evidence demonstrates that a current disability resulted from an injury or disease incurred in or aggravated by active military service.  38 U.S.C.A. §§ 1110, 1131; 38 C.F.R. § 3.303(a).  Establishing service connection generally requires competent evidence of three things: (1) a current disability; (2) in-service incurrence or aggravation of a disease or injury; and (3) a causal relationship, i.e., a nexus, between the claimed in-service disease or injury and the current disability.  Holton v. Shinseki, 557 F.3d 1362, 1366 (Fed. Cir. 2009); 38 C.F.R. § 3.303(a).

Under 38 C.F.R. § 3.303(b), an alternative method of establishing the second and third elements is through a demonstration of continuity of symptomatology.  See Barr v. Nicholson, 21 Vet. App. 303, 307 (2007).  A claimant can establish continuity of symptomatology with competent evidence showing: (1) that a condition was "noted" during service; (2) post-service continuity of the same symptomatology; and (3) a nexus between a current disability and the post-service symptomatology.  Savage v. Gober, 10 Vet. App. 488, 495-96 (1997); 38 C.F.R. § 3.303(b).

Service connection may also be granted for a disease first diagnosed after discharge when all of the evidence, including that pertinent to service, establishes that the disease was incurred in service.  38 C.F.R. § 3.303(d).

Service connection is also warranted for a disability which is proximately due to or the result of a service-connected disease or injury.  38 C.F.R. § 3.310(a).  Such secondary service connection is warranted for any increase increase in severity of a nonservice-connected disability that is proximately due to or the result of a service-connected disability.  38 C.F.R. § 3.310(b).

In addition, VA laws and regulations provide that, if a Veteran was exposed to Agent Orange during service, certain listed diseases, including acute and subacute peripheral neuropathy, are presumptively service-connected.  38 U.S.C.A. § 1116(a)(1); 38 C.F.R. § 3.309(e).  Acute and subacute peripheral neuropathy are defined as transient peripheral neuropathy that appears within weeks or months of exposure to an herbicide agent and resolves within 2 years of date of onset.  The Veteran "served in the Republic of Vietnam" between January 9, 1962 and May 7, 1975, and is therefore is presumed to have been exposed during such service to Agent Orange.  38 U.S.C.A. § 1116(f); 38 C.F.R. § 3.307(a)(6)(iii).

The Veteran claimed in his November 2010 substantive appeal (VA Form 9) and elsewhere that his lower leg pain and other symptoms were due to neuropathy that was related to his diabetes.  The Veteran's claim is limited neither by the theory he advances nor the precise disability he identifies.  See Robinson v. Shinseki, 557 F.3d 1355, 1361 (Fed. Cir. 2009) (in direct appeals, all filings must be read in a liberal manner); Clemons v. Shinseki, 23 Vet. App. 1, 4-5 (2009) (what constitutes a claim cannot be limited by a lay Veteran's assertion of his or her condition in the application, but must be construed based on the reasonable expectations of the non-expert claimant and the evidence developed in processing the claim); EF v. Derwinski, 1 Vet. App. 324, 326 (1991) (Board must review all issues reasonably raised from a liberal reading of all documents in the record).  In this case, the Veteran's claim must be denied because he does not have peripheral neuropathy or any related disability of the lower extremities that was either caused or aggravated by diabetes or due to a disease or injury in service, and he does not have a disease presumed service connected in veterans exposed to Agent Orange.

On the April 2010 VA examination, which was conducted in connection with the claim for service connection for diabetes, the examiner concluded that there was no clinical evidence of diabetic neuropathy by examination.  In its September 2011 remand, the Board found that the examination and opinion were inadequate to decide the claim for service connection for lower extremity pain and numbness, because the examination did not include objective sensory findings and did not address whether there was any neurological disorder or the lower extremities to account for the Veteran's complaints that his lower extremity symptoms were caused or aggravated by service connected diabetes.

On the October 2011 VA examination, the examiner noted that the Veteran had diabetes and that he complained of numbness at the bottom of the feet with a cold sensation.  The examiner found that the Veteran had symptoms attributable to diabetic peripheral neuropathy, specifically, bilateral lower extremity paresthesias and numbness.  On neurologic examination, muscle strength testing showed a normal 5/5 for bilateral knee extension and flexion and bilateral plantar ankle flexion and dorsiflexion.  Deep tendon reflexes were a normal 2+ for the knees and ankles bilaterally.  Position sense was normal for the lower extremities bilaterally.  Vibration sensation of the lower extremities was normal.  There was no muscle atrophy or trophic changes.

In response to the question of whether the Veteran had a lower extremity diabetic peripheral neuropathy, the examiner replied in the negative.  The examiner indicated that the sciatic and femoral nerves were normal bilaterally.  There were no scars and no other pertinent physical findings.  In his conclusion, the VA examiner, a physician, indicated that he had reviewed the claims file, there was no diagnosis of peripheral neuropathy, and that the Veteran had "objective symptoms but physical exam is normal."

The above evidence reflects that the Veteran does not have peripheral neuropathy due to his service connected diabetes, as he has alleged.  The October 2011 VA examiner reviewed the claims file and examined the Veteran, and found, based on his normal examination, findings that the Veteran did not have lower extremity diabetic peripheral neuropathy.  There are two ambiguities in the October 2011 VA examination report.  First, the examiner indicated that the Veteran had symptoms attributable to diabetic peripheral neuropathy, specifically, bilateral lower extremity paresthesias and numbness, and second, he wrote that the Veteran had "objective symptoms" but physical exam was normal.  An examination report "must be read as a whole," and the Board may draw inferences based on the overall report as long as the inference does not result in a medical determination.  See Acevedo v. Shinseki, 25 Vet. App. 286, 294 (2012) (citing Kahana v. Shinseki, 24 Vet. App. 428, 435 (2011)).  The October 2011 VA examination report as a whole reflects objective findings of a lack of neurological examination symptoms of the lower extremities, and the examiner stated definitively at the conclusion of the report that there was no lower extremity diabetic peripheral neuropathy.  Therefore, the examiner's statement that lower extremity paresthesias and numbness were attributable to diabetic peripheral neuropathy meant, in context, that these symptoms, which the Veteran indicated he experienced, were of the type attributable to diabetic peripheral neuropathy, not that they were so attributable in this case.  In addition, the statement that the Veteran had objective symptoms but physical exam was normal suggests that the examiner meant that the Veteran had subjective, rather than objective symptoms.  The October 2011 VA examination was therefore adequate and complied with the Board's September 2011 remand instructions.

The Veteran is competent to state that he experiences symptoms such as leg and foot pain, burning, and numbness, but these statements must be weighed against the other evidence of record.  See Jandreau v. Nicholson, 492 F.3d 1372, 1376-77 (Fed. Cir. 2007); Buchanan v. Nicholson, 451 F.3d 1331, 1336 (Fed. Cir. 2006).  The Board finds that the specific normal findings of the October 2011 VA examiner indicating, in context, a lack of peripheral neuropathy due to diabetes are of greater probative weight than the more general lay assertions of the Veteran, even assuming those lay assertions as to diagnosis and etiology were competent.  See Kahana, 24 Vet. App. at 433, n. 4 (noting impropriety of the Board categorically discounting lay testimony and requiring the Board to determine, on a case by case basis, whether a veteran's particular disability is the type of disability for which lay evidence is competent); Jandreau, 492 F.3d at 1377, n. 4 ("sometimes the layperson will be competent to identify the condition where the condition is simple, for example a broken leg, and sometimes not, for example, a form of cancer").  As the weight of the evidence reflects that the Veteran does not have peripheral neuropathy or any related disease of the lower extremities, it follows that he does not have peripheral neuropathy of the lower extremities due to his service connected diabetes.

In addition, entitlement to service connection for peripheral neuropathy or any disability of the lower extremities on a direct or presumptive basis is not warranted.  As noted, the Veteran has not been diagnosed with peripheral neuropathy or any related disability of the lower extremities.  As explained by the Federal Circuit, in order for a veteran to qualify for entitlement to compensation under the pertinent statutes and regulations pertaining to direct service connection, a veteran must prove existence of a disability, and one that has resulted from a disease or injury that occurred in service.  See Sanchez-Benitez v. Principi, 259 F.3d 1356, 1361-1362 (Fed. Cir. 2001).  There is no evidence of disability relating to peripheral neuropathy of the lower extremities due to disease or injury in service.  There were no notations of complaints, symptoms, treatment, or diagnoses relating to the lower extremities in the STRs, and examination of the lower extremities and feet and neurologic examination were normal on the December 1962 examination following fourteen days of active duty training in the Navy Reserve, the February 1964 separation examination, the August 1964 annual examination, the March 1965 active duty in the Naval Reserve (TAR) examination, the May 1966 transfer to the regular Navy examination, the June 1967 reenlistment examination, the May 1973 extension examination, and the November 1973 separation examination.  On the September 1962 Naval Reserve enlistment examination there was a notation of papular acne, dermatitis, thighs, as the only abnormality with regard to the lower extremities.  The Veteran did not indicate in any of his in or post service statements that he had any such symptoms in service.  Rather, in his substantive appeal he indicated that there there could be no explanation for his lower leg pain than his diabetes.  Entitlement to service connection for any disability of lower extremities due to disease or injury in service is therefore not supported by the evidence of record.  Similarly, as the Veteran has not been diagnosed with acute or subacute peripheral neuropathy, entitlement to service connection is not warranted on a presumptive basis.
 
For the foregoing reasons, the preponderance of the evidence is against the claim for service connection for lower extremity pain and numbness, claimed as neuropathy secondary to service connected diabetes mellitus.  The benefit-of-the-doubt doctrine is therefore not for application, and the claim must be denied.  See 38 U.S.C.A. § 5107(b); 38 C.F.R. § 3.102; see also Fagan v. Shinseki, 573 F.3d 1282, 1287 (Fed. Cir. 2009).


ORDER

Service connection for lower extremity pain and numbness (claimed as neuropathy secondary to service connected diabetes mellitus) is denied.


REMAND

The April 2010 VA audiological examination showed current bilateral hearing loss disability.  38 C.F.R. § 3.385.  The threshold for normal hearing is from 0 to 20 decibels.  Hensley v. Brown, 5 Vet. App. 155, 157 (1993).

Review of the April 2010 VA examination reflects that it is inadequate in light of the Court's decision in Jones v. Shinseki, 23 Vet. App. 382 (2009).  That decision precluded reliance on an examiner's statement that an etiology opinion would be speculative unless certain conditions were met.  On the April 2010 VA examination, the examiner recounted multiple in-service audiological examination findings, some of which were on the whispered voice test and others with numerical audiometric findings.  The May 1966 transfer to regular Navy examination contained readings of 25 and 30 decibels at three of the relevant frequencies, and the April 2010 VA examiner found that there was mild sensorineural hearing loss at 3000 Hz.  In his opinion, however, he found that an opinion regarding service connection for hearing loss disability would be based on speculation due to lack of exit examination at separation, and he noted that the whispered voice tests do not provide frequency or intensity specific information.

The examiner's opinion is flawed because the absence of audiometric examination data on separation examination does not preclude an opinion as to whether current hearing loss disability is related to service, particularly where there is other in-service audiometric examination data.  Moreover, the absence of hearing loss disability in service is not in and of itself fatal to a claim for service connection for bilateral hearing loss disability.  Ledford v. Derwinski, 3 Vet. App. 87, 89 (1992).  Rather, service connection is warranted if all of the evidence, including that pertinent to service, reflects that current bilateral hearing loss is related to in-service noise exposure or anything else in service.  The Board notes that the Veteran stated he was exposed to loud noise in service when working in heavy construction, and this is consistent with his military occupation specialty; the Board will therefore presume in-service noise exposure.  See 38 U.S.C.A. § 1154(a); 38 C.F.R. § 3.303(a) (each disabling condition for which a veteran seeks service connection must be considered based on factors including the basis of places, types, and circumstances of service as shown by service record).  A remand is therefore required to obtain an opinion as to whether the Veteran's current bilateral hearing loss disability is related to in-service noise exposure.

As to the claim for service connection for bilateral knee disability, a February 2005 VA X-ray report contains diagnoses of bilateral degenerative changes of the knees.  In his substantive appeal, the Veteran stated that his knee pain has been constant since service and noted that he had worked in heavy construction during service.   As there is evidence of current bilateral knee disability that may be associated with service, a VA examination as to the etiology of the Veteran's bilateral knee disability is warranted.  38 U.S.C.A. § 5103A(d); McLendon v. Nicholson, 20 Vet. App. 79 (2006).

Accordingly, the claims for service connection for bilateral hearing loss disability and bilateral knee disability are REMANDED for the following action:

1.  Obtain an opinion from a VA audiologist as to the etiology of the Veteran's bilateral hearing loss disability.  The claims file must be sent to the audiologist for review.

The audiologist should indicate whether it is as least as likely as not (50 percent probability or more) that the Veteran's bilateral hearing loss disability is related to his presumed in-service noise exposure while working in heavy construction.

A complete rationale should accompany any opinion provided.

The audiologist is advised that the Board has found that the Veteran was exposed to loud noise in service while working in heavy construction, and the absence of separation audiometric findings should not preclude an opinion.  There is sufficient information to offer a non-speculative opinion.
 
2.  Schedule the Veteran for a VA examination as to the etiology of his bilateral knee disability.  All necessary tests should be conducted.

The claims file must be sent to the examiner for review.

The examiner should indicate whether it is as least as likely as not (50 percent probability or more) that the Veteran's bilateral knee arthritis or any other knee disability is related to service.

A complete rationale should accompany any opinion provided.

The examiner is advised that the Veteran is competent to report symptoms, treatment, and injuries, and that his reports must be taken into account, along with the other evidence of record, in formulating the requested opinion.
 
If upon completion of the above action any benefit sought remains denied, the case should be returned to the Board after compliance with requisite appellate procedures.

The Veteran has the right to submit additional evidence and argument on the matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

These claims must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2012).


______________________________________________
H. N. SCHWARTZ
Veterans Law Judge, Board of Veterans' Appeals

Department of Veterans Affairs


